Opinion by
Johnson, J.
At the trial, counsel for the Government moved in evidence the collector's answer to the protest. A letter from the plaintiff, dated November 10, 1948, disclosed that the Civil Aeronautics Administration regional office shipped the involved crystals, an American product, to its Balboa station, and that they were returned to the Airways Facilities Shop for repair and return to said Balboa station. In the collector’s answer to the protest, he stated that had said letter of November 10, 1948, been a part of the record at the time of liquida*451tion, a waiver of the certificate of exportation would have been granted, and favorable action on the protest was recommended. In view of the evidence before the court, the claim of the plaintiff was sustained.